Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 2} I concur with respect to the finding that pursuant to R.C. 2929.19(B)(5), the trial court is required to deliver the statutorily detailed notifications at the sentencing hearing. However, I continue to disagree with the majority’s holding that R.C. 2929.15(B) and 2929.19(B)(5) require the trial court to notify the offender of the specific prison term that may be imposed for a violation of the conditions of the sanction as a prerequisite to imposing a prison term on the offender for a later violation. Therefore, I continue to dissent from the application of that holding consistent with my dissenting opinion in State v. Brooks, 103 Ohio St.3d 134, 2004-Ohio-4746, 814 N.E.2d 837.
Michael K. Allen, Hamilton County Prosecuting Attorney, and Rebecca L. Collins, Assistant Prosecuting Attorney, for appellant.
Chris McEvilley and Bryan R. Perkins, for appellees.